Opinion of the Court by
Judge Robertson:
As adjudged on the appeal of Sarah B. Carney, the conveyance to Carneal and by him to Lindsay was on an implied trust. The ancestor of the appellant in this case was a party to the conveyance to Carneal and was sui juris. Such a resulting trust is not excepted from the operation of the statute of limitations, which was not suspended by the death of the ancestor of the appellants; and moreover presumptions of adjustment arising from the long lapse of time would alone repel the alleged equity of these appellants.
Consequently, on the statutory bar and also legal presumption, the dismission of the cross petition of the appellants seems to have been right.
Wherefore, the judgment is affirmed.